--------------------------------------------------------------------------------

AFFILIATE STOCK PURCHASE AGREEMENT

                        This Affiliate Stock Purchase Agreement (this
“Agreement”), is made as of February 26, 2010, by and between CALLY KAI LAI LAI
(“Lai”) and WEI XIANG ZENG (“Zeng”) of 409 - 4th Floor, Tsui King House, Choi
Hung Estate, Hong Kong, (the “Sellers”) and the purchasers listed on Schedule A
hereto, each of which is referred to herein as a “Purchaser” and collectively as
the “Purchasers”.

RECITALS

A.                    WHEREAS, Lai and Zeng are each the owners of 17,500,000
(post-split at 35:1) restricted shares of common stock, of Blue Sphere
Corporation (the “Company”); the 35:1 split of the Company occurred on or about
February 17, 2010;

B.                    WHEREAS, the Sellers each propose to sell to each
Purchaser half the number of restricted shares of common stock specified next to
such Purchaser’s name in Schedule A hereto (the “Purchased Shares”), on the
terms set forth herein.

In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.                     PURCHASE AND SALE

                        The Sellers hereby agree to sell, assign, transfer and
deliver to each Purchaser, and each Purchaser hereby agrees to purchase from the
Sellers, the Purchased Shares at a purchase price per share of US $0.001 (the
“Purchase Price”) with shares transferred and funds payable upon execution of
this Agreement, or on such other date as the parties may agree (the “Closing
Date”).

2.                      REPRESENTATIONS AND WARRANTIES OF THE SELLER

                         The Sellers warrant, covenant and represent to each
Purchaser with the intention of inducing each Purchaser to enter into this
Agreement that:

  (a)

immediately prior to and at the Closing, the Sellers shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Sellers
shall transfer to each Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

        (b)

the Sellers have the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Sellers hereunder and to consummate the transactions contemplated hereby; and

        (c)

the Sellers are, or has been during the past 90 days, an officer, director, 10%
or greater shareholder or “affiliate” of the Company, as that term is defined in
Rule


--------------------------------------------------------------------------------

- 2 -

 

144 promulgated under the United States Securities Act of 1933, as amended (the
“Securities Act”);

        (d)

to the best of the knowledge, information and belief of the Sellers there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

        (e)

no Seller is indebted to the Company and the Company is not indebted to any of
the Sellers;

        (f)

the authorized capital of the Company consists of 50,000,000 (pre-split) shares
of common stock and 1,750,000,000 (post-split) shares of common stock, par value
$0.001 per share, of which a total of 1,900,000 (pre-split) shares of common
stock and 66,500,000 (post-split) shares of common stock have been validly
issued, are outstanding and are fully paid and non-assessable;

        (g)

except pursuant to conditional employment agreements with Shlomo Palas, Eli
Weinberg and Shmuel Keshet and certain private placement financing planned for
which subscriptions are outstanding, no person, firm or corporation has any
right, agreement, warrant or option, present or future, contingent or absolute,
or any right capable of becoming a right, agreement or option to require the
Company to issue any shares in its capital or to convert any securities of the
Company or of any other company into shares in the capital of the Company;

        (h)

the Company has no liability, due or accruing, contingent or absolute, and is
not directly or indirectly subject to any guarantee, indemnity or other
contingent or indirect obligation with respect to the obligation of any other
person or company not shown or reflected in the Company’s most recent audited
financial statements (the “Financial Statements”) filed on Edgar which will have
been paid in full either from the Purchase Price or with the proceeds of a
current private placement;

        (i)

the Company has good and marketable title to all of its assets, and such assets
are free and clear of any financial encumbrances not disclosed in the Financial
Statements; and

        (j)

there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.


3.                    REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 
  
                        Each Purchaser represents and warrants to the Seller
that each Purchaser:


--------------------------------------------------------------------------------

 -3-

  (a)

has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

        (a)

understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the “Restricted Period”) as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom;

        (b)

acknowledges that the Shares will be held in escrow for two years by the
attorneys for the Company; and

        (c)

is acquiring the Purchased Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalisation thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Purchased Shares.

The foregoing representations and warranties are inserted for the exclusive
benefit of the Purchasers and may be waived in all or in part by the Purchasers
by notice in writing to the sellers.

4.                       MISCELLANEOUS

4.1                    The parties hereto acknowledge that they have obtained
independent legal advice with respect to this Agreement and acknowledge that
they fully understand the provisions of this Agreement.

4.2                    Unless otherwise provided, all dollar amounts referred to
in this Agreement are in United States dollars.

4.3                    There are no representations, warranties, collateral
agreements, or conditions concerning the subject matter of this Agreement except
as herein specified.

4.4                    This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada. The parties hereby irrevocably
attorn to the exclusive jurisdiction of the courts of Nevada with respect to any
legal proceedings arising from this Agreement.

4.5                    The representations and warranties of the parties
contained in this Agreement shall survive the closing of the purchase and sale
of the Purchased Shares and shall continue in full force and effect for a period
of two years.

4.6                    This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

--------------------------------------------------------------------------------

- 4 -

4.7                    Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

/s/ Wei Xiang Zeng   /s/ Cally Ka Lai Lai WEI XIANG ZENG   CALLY KAI LAI LAI


--------------------------------------------------------------------------------

SCHEDULE A
LIST OF PURCHASERS

Name and Address
of Purchaser Number of Restricted
Shares of the Purchaser Signature of Purchaser Amir Rachmai
No. 19 Shamai Street
Jerusalem 91020
Israel 31,450,000





Zetta Services Ltd.
Att.Mr Thierry Ulmann
14,Rue du Conseil General
1205 Geneva
Switserland 1,675,000







Ehud Barzily Holdings and
Investments Ltd.
No.7 Menachem Begin Street.
Ramat Gan 52521
Israel 1,675,000





  34,800,000  


--------------------------------------------------------------------------------